THOMPSON

STEIN

FINE

WALCH

HOLLEY DRIGGS

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00271-MMD-CBC Document 20 Filed 11/97/19 Page 1 of 3

m4 FLED - RECEIVED
ERED SERVED ON
HOLLEY, DRIGGS, WALCH, COUNSEL/PARTIES OF RECORD

 

FINE, PUZEY, STEIN & THOMPSON
James W. Puzey, Esq. (NV Bar No. 5745)
Michael Ayers, Esq. (NV Bar No. 10851) NOV -8 7519
800 South Meadows Parkway, #800
Reno, Nevada 89521

Telephone: 775-851-8700 CLERK US DISTRICT COURT

Facsimile: 775-851-7681 DISTRICT OF NEVADA
j BY: —_____ DEPUTY

 

 

 

 

 

Attorney for High Sierra Holistics, LLC
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

HIGH SIERRA HOLISTICS, LLC, Case No. 3:19-CV-00271-MMD-CBC
Plaintiff, ORAL
REQUEST FOR CONTINUED FURTHER
v. JOINT CASE CONFERENCE
THE STATE OF NEVADA, DEPARTMENT | pop
OF TAXATION, DOES 1-10 and ROE (First Request)
CORPORATIONS 1-10,
Defendants.

 

 

Pursuant to Local Rule IA 6-1 and LR IA 6-2, Plaintiff HIGH SIERRA HOLISTICS, LLC.
(hereinafter “Plaintiff’), by and through its attorneys of record, JAMES W. PUZEY, ESQ. and
MICHAEL R. AYERS, ESQ., of the law firm of HOLLEY, DRIGGS, WALCH, FINE, PUZEY
STEIN & THOMPSON, and Defendant THE STATE OF NEVADA, DEPARTMENT OF
TAXATION (hereinafter “Defendant” or “Department”), by and through its attorneys of record,
OFFICE OF THE ATTORNEY GENERAL OF THE STATE OF NEVADA, stipulate and request
a continuance of the rescheduled November 25, 2019 joint case conference (ECF 19) to a
convenient date for the Court in December 2019.

The parties stipulate to this request because Craig Newby, the Department’s attorney for
the first joint case conference, is unavailable November 25, 2019 due to a prepaid family vacation
out of state.

///
//1
//1

 
Ww

“aN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00271-MMD-CBC Document 20 Filed 11/07/19 Page 2 of 3

On this basis, the parties hereby stipulate and agree to request this continuance to a date
convenient for the Court in December 2019.
Dated 7" day of November, 2019
OFFICE OF THE NEVADA ATTORNEY HOLLEY, DRIGGS, WALCH, FINE,

 

 

GENERAL PUZEY, STEIN & THOMPSON

/s/ David J_ Pope /s/ Michael R. Ayers

DAVID J. POPE (Bar No. 8617) James W. Puzey, Esq. (NV Bar No. 5745)
555 E. Washington Avenue, Suite 3900 Michael Ayers, Esq. (NV Bar No. 10851)
Las Vegas, Nevada 89101 Attorneys for Plaintiff

Attorneys for Defendants HIGH SIERRA HOLISTICS, LLC

STATE OF NEVADA, DEPARTMENT OF

TAXATION

T IS SO ORDERED

    
 

GISTRATE JUDGE

bp: U/§ (201

 

 
